Title: To John Adams from David Everett, 22 July 1811
From: Everett, David
To: Adams, John



Venerable Sir,
Boston July 22d. 1811—

I have perused the pamphlet you did me the honor to submit to my perusal last Saturday. It furnishes one of those items which prove in detail the general position that has been established in my mind for more than twelve years—That its author was the father of American Independence. In this conviction there is no merit and nothing strange—But to have predicted, while the Patriarch of the new world was in silent retirement and had past the allotted age of man—that if our Independence & Union were preserved from the assaults of their inveterate foes, it must be by the renewed efforts of that guardian genius whose children they were; and to have been so much proof of the truth of the prediction has sometimes been matter of wonder to my self, as well as to others.
This pamphlet, comprising (as its title purports) the “History of the dispute with America; from its origin in 1754—written in 1774—” certainly ought to be republished in America; and it appears to me the present is the time—But, Sir, it has become necessary that I should explain the reasons, mortifying as they are, why it cannot at present, if ever, be republished in the Patriot.
When that paper was originated I own I was not patriotic enough to a profession in which I had just acquired my full portion of business, and might have commanded, as I could at this day, an extensive patronage for mere silence—to expose myself to the malignant passions of both parties, without something like a pledge for at least pecuniary indemnity: and a prospect of efficient support, from men whom I thought honorable—men whose professions were liberal, whose views ostensibly corresponded with my own; and who were, and for some time had been the leaders of the republican party in this important State.
The Patriot had not been published six weeks before it became manifest that its politics were too liberal, and the views of its editor, however contracted, too extensive for a very important part of his professed patrons. But those who had the sagacity to perceive early in 1810, that Mr. L. would not be a successful candidate for governor; and that Mr. Gerry, if nominated by the republicans; and if not by them, by a third party, would have my hearty support—those men and their echoes, found it necessary to temporize. But they so managed my liberality & frankness in the first place, and my necessities in the second, that I have been basely decoyed, not to say, swindled, out of my proprietorship in the Patriot; and am now its restricted editor on a mere starving annuity. If I change to hold this station, as I may of right; and as they will say by their bounty or choice, as suits them—they will temporize another year. If they can so manage (and it now in great degree depends on Governer and Council) as to redeam those prior pledges which Gov. S—— was too honest or too wise to recognize; and which the intended Gov. L. as party to the contract must in honor have considered as an essential part of his Executive duty—If certain leaders can do this, and share the first offices of State, and the honor of conferring all subordinate ones (among which they may consider that of Governer)—Mr. Gerry will be respected, as their tool, and may as such, receive their support.—If not—the events of another year, I fear will show—that an independent, liberal minded, patriotic governer is as odious to them as the paper that has recommended him to that office, for the simple reason, that he was worthy of it—Or, the editor that made an exception to a general rule, on the critical occasion, and protruded himself into caucuses, and in this primary assembly of office seekers, office holders, & office makers, procured the nomination of Mr. Gerry for Governer, against the known will of its majority.
This, Sir, is apparently digression. The result is—though in the transfer of my proprietorship in the Boston Patriot, I have reserved by written contract the right of editing it as long as I please, it is very doubtful whether I can avail myself even of this right, without a quarrel, which, (however it might effect my private interest,) would put greater public interests at hazard in this state. And it being yet doubtful whether the unprincipled, ambitious and sordid few, will hold a controul over the less calculating and more honest majority, and goad and embarrass the Governer—I have abandoned all calculations upon rights, emoluments, and public influence, so contingent, pitiful, and at best restricted as those connected with the Boston Patriot.
I have supposed that among the appointments about to be made I might stand a chance for an office of some emolument and that would afford a portion of time that I could call my own. Should shuch an event happen (as I have some intimations that it probably will,) I have made conditional calculations to meet it. Should my employment be of a nature that would leave a considerable portion of my time otherwise at my disposal—I have contemplated superinding a periodical work of a higher order than a newspaper.—If of a nature which required daily attention—to  add to its drudgery as many  hours as I might and appropriate to the direction of a weekly paper.
Profiting by past experience, I have prepared the way for either; and could find patrons for either whose patriotism is not exclusively confined to themselves, or limited by party—who do not require that solicism which God and nature deny—a humble tool in an editor of an independent mind!
Whatever may be the political events of the year, and the plan of the next electioneering campaign—I feel a confidence, that if I enjoy life and health, with a paper of either description, and the cooperation of men who would give it a liberal support—If there should not be a decided majority for Mr. Gerry—that I could hold an effectual negative upon any tool of party that should be set up in opposition to him from whatever quarter.
Some of the original patrons of the Patriot will never forgive the compulsion which has drawn from them the hypocritical homage to the late President Adams, his principles, and his friends. They are determined whenever in their power to avenge this humiliation of their malignant & wounded pride, on the Patriot, its editor, or both— with those the pamphlet in question, republished in the Patriot, I wish to shield myself at least, and the public so far as in my power, from such hellish   with such remarks as I should wish to add, and have been obliged to withhold, or deal out with extreme caution, in the course of its authors’ correspondence in that paper—would bring on that quarrel which I wish to avoid; and the causes for which I must wish to forget, or blush that I bear the shape of a man.
It is therefore my desire, and I presume, Sir, you will be willing to gratify it—That so valuable a document should have a conspicuous place in a paper less trammelled than the Patriot; and which, if it come into existence, will exhibit more of the Spirit and views, such as they are, of— / Venerable Sir, / your devoted friend / And Obt. Servt
David EverettP.S. On Saturday, I communicated to your Son my wish, that at least the second article—A brief sketch of the history and character of His Excellency, Elbridge Gerry—promised in that day’s Patriot, might be supplied by the same hand that furnished the masterly outline of Franklin’s character— I now take the liberty formally to repeat the same wish to yourself—for the reason suggested in the Patriot, that duty to the public and His Excellency require something of the kind; and for the additional one that no other man could perform this important part so much to the satisfaction and benefit of both. I also presumed, should you find leisure, that you would not want the inclination to afford support. An old, long tried, and undeviating patriot, in a time of trial, and against a time of his own and his country’s need.D. Everett
N.B. I explained my intentions on this subject to Dr. W. who intimated that he would write to you upon it; and expressed a willingness to lend a hand to entwine around the head of the “Rebel” his merited laurels—Mr. Gerry’s we wish to be unfading ; and therefore the Dr. concurs with me in the hope & desire that they may come from one who stands high & serious in the Temple of fame. If you, Sir, should meet our wishes nothing will go from us on the subject beyond what your own discretion shal dictate. The subject matter of my  letter communicated in extenso, to no one but yourself, will be subject to the same rule. On Saturday I calculate to begin with the “Assemblages” or junto. I shall take it from the nest egg as described in your pamphlet 1774—and attempt to strip it of its Peacock’s feathers & exhibit it with its proper plumage.
